Magrtjder, J.
delivered the opinion of this court.
The father of the appellee, who was the complainant in the court below,, bequeathed to her $200, and after the. death of 4161- mother, a negro woman. The complainant also has an interest in the residue of the personal estate.. The bill of complaint alleges, that the negro has been sold,, and the object of the bill is to compel the-executors of the deceased to bring the purchase money into.court, to be invested, in some safe fund' for the benefit of the mother during, life, and then for the benefit of the complainant. The chancellor decreed, that the purchase money be brought into court, and also the interest, thereon, from the time of the sale. Prom this decree the appeal, is-taken.
We think that the chancellor has erred. In this suit,.interest due on the purchase money, (if any is due,), cannot be recovered by the mother. If she be entitled to it, we cannot determine in, this suit that it has not been paid to her. The presumption is, either that she is not entitled to.the negro for life, or that she has made an arrangement with her sons quite satisfactory to herself. A person who is entitled to the services of a negro may not be willing to receive as an equivalent for those services, the interest upon the money for which the negro was sold. At all events, it is no question in. this case what sum is now due to the legatee for life, and she alone is to determine when and in what form the claim shall be exhibited.
But whether she has any claim at all to the negro during life, is a question, which for another reason, we have no right now to decide. She is the widow of the testator, and if she claims this legacy, what right has she to a third of the personal estate ?. Her rights might not be protected by such a decree.
*411It is true, that a court of chancery sometimes exercises jurisdiction, in order to prevent a multiplicity of suits. But that does not give one person a right to sue for what is supposed to be due to another. It might have authorized the complainant to sue for other claims which she has and which we do not learn from the record have been satisfied. If her mother was dead, and the executors were the persons to deliver the negro to her, she could not claim her in chancery without at the same time demanding the $200, or admitting that it was paid.
But how are we to ascertain from this record, that the complainant is entitled to any part of the legacy? It must first be shown, either by proof, or the admission of the executors, that there are assets sufficient, after payment of debts, funeral charges, &c. This is no where charged, admitted or proved, and in chancery, (though at law it is otherwise,) it need not be denied.
Statements to be found in the record, might have thrown some light upon the subject, but these are not evidence, or, indeed, introduced into the case as testimony.
We cannot then affirm the decree. We were anxious to remand the case to chancery to amend the proceedings, if we could have found any thing in the record to justify that course.
Even if the money is to be paid when the legacy for life is determined, there must be deducted from it the executor’s commissions, and what it is supposed she has already received as an equivalent for her interest in the negro.
But what right can the appellee have to ask the chancellor to pass any such order as he is asked to make in regard to this negro? While her mother is alive, she is the person to claim the negro. Formerly, indeed, some power like that now claimed was supposed to be possessed by the court of chancery, but it has long since been settled to be otherwise. See 5th John's Chy. Reports, 349. A legatee might, indeed, claim an inventory, if one was needed, but cannot call for security. 1 Brown's Chy. Rep., 279.
The bill and proceedings in the case before us, do not authorize the chancellor to give relief, and we cannot conjecture, *412that by any amendment of it, the complainant could make a case which would entitle her to the relief which she seeks.
JUGDMENT REVERSED, AND BILL DISMISSED WITH COSTS,